DETAILED ACTION
 
Response to Amendment
The applicant has amended the following: 
		Claims: 12-20 have been amended. 
		Claims: 11 have not been amended. 
		Claims: 21 have been added.
		Claims: 1-10 have been cancelled.


Response to Arguments
Applicant’s arguments filed 08/27/21 with regards to claims 11-21 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that with regards to the rejection of independent claim 11, the office alleged that Lin discloses the step of “downloading on the communication terminal a dynamically generated validation code by the validation server and associated with the validation procedure” by disclosing in [0048]-[0049] of Lin … the office also alleged that Lin discloses the step of “creating a mini-message on the communication terminal destined for a technical validation number containing the validation code” by disclosing in [0048]-[0049] and Fig. 2 of Lin … By doing so, the office’s rejection first equates the recited communication terminal with Lin’s dynamic 

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Lin does disclose the applicant’s argued limitations of “downloading on the communication terminal a dynamically generated validation code by the validation server and associated with the validation procedure” and “creating a mini-message on the communication terminal destined for a technical validation number containing the validation code” as will be apparent in the following explanations provided below. 

	

To begin with, the examiner would like to note that the applicant is mistaken in indicating that the examiner has equated the recited communication terminal with Lin’s dynamic web page as the examiner has never done so.  The examiner has only ever equated the recited communication terminal with the recited communication device in Lin and this is most evident in the examiner indicating that the claimed communication terminal reads on communication device as can be seen on Page 4, Lines 4-5 of the office action filed on 05/27/21 and as is further seen on the examiner’s logical conclusion of obviousness specifying “Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication terminal is connected to the website server and downloads the dynamic password from the website server as said dynamic password is displayed on the communication terminal” as can be seen on Page 5, Lines 20 – Page 6, Lines 1-2 of the office action filed on 05/27/21 which is therefore directed towards a single device corresponding to the communication device that displays the web page performing the claimed limitations.

	In addition, contrary to the applicant’s arguments, there is no indication in Lin that the user performs a memorization of the password being displayed on the web page before entering the memorized password into the communication device.  

Furthermore, even if arguendo, the applicant’s arguments are correct that the user performs a memorization of the password before entering the memorized 
 
	With that in mind, the examiner directs the applicant to the highlighted portions of the dictionary meaning of the term “download” as is defined in Merriam Webster’s dictionary seen below:


    PNG
    media_image1.png
    563
    1050
    media_image1.png
    Greyscale


	As can be seen from the highlighted portions above, Merriam Webster dictionary defines “download” as to transfer data, files, etc. from one location such as a large 

	The examiner further directs the applicant to the highlighted portions of Lin, [0048]-[0050] seen below:
[0048] b. A website server 21 in the specific website 20 will immediately generate a corresponding dynamic password 32 and display it in a dynamic password field 24 of the dynamic web-page 22, and in the meantime will store both the identification code 31 of the communication device and the dynamic password 32 in an identifying and verifying database 25 of the website server 21 after having received the identification code of the communication device 31; 

[0049] c. By viewing a display of the communication device 30 (vision V), the Internet user 10 can see and pick up the dynamic password 32 transmitted from the field for dynamic password 24 (as marked symbol V shown in FIG. 3) and voluntarily transmit it from the communication device 30 to a receiving terminal 40 designated by the specific website 20 via telephone short message mode; and 

[0050] d. After having received the telecommunication short message from the communication device 30, the receiving terminal 40 will actively sense the corresponding identification code 31 of communication device 30 and transmit it together with the dynamic password 32 included in the telephone short message to the identifying and verifying database 25 of the specific website 20 for matching comparison with counterparts of the identification code 31 and dynamic password 32 stored in the identifying and verifying database 25; If no discrepancy is found, an output representing the phrase "authentication is successful" or similar words will appear on the dynamic web-page 22 of the specific website 20; while if any discrepancy is found, an output representing the phrase of 


	As can be seen from the highlighted portions of Lin seen above, Lin, [0048] discloses a website server generating a dynamic password which is displayed in a dynamic web-page and Lin, [0049]-[0050] further discloses that the communication device (i.e. reads on communication terminal) is used to display the dynamic password (i.e. reads on validation code) to the user and the user would then use the same communication device to transmit the password via a telephone short message mode (i.e. reads on mini-message) to a receiving terminal which are then transmitted to the website server for matching comparison which clearly indicates to one of ordinary skill in the art that the communication device would need to download the information or data regarding the password from the server in order to be able to display it to the user and the user would then use the same communication device to create a short message with the password to be transmitted to a receiving terminal which clearly reads on the applicant’s argued limitations of “downloading on the communication terminal a dynamically generated validation code by the validation server and associated with the validation procedure” and “creating a mini-message on the communication terminal destined for a technical validation number containing the validation code”.





APPLICANT’S ARGUMENTS:
The applicant argues that the office alleges that Xu discloses “wherein the technical number corresponds to a local number of the country wherein is found the user”.  However, Xu merely disclose a system that indicates to a mobile device which local cellular network operators are active at the location of the mobile device and Xu fails to require use of a technical number to send a mini-message to, where the technical number is a local call number of the country where the user is found (See Pages 6-7 of Applicant’s Arguments filed on 08/27/21).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The teachings of Xu does disclose the applicant’s argued limitations of “wherein the technical number corresponds to a local number of the country wherein is found the user” as will be apparent in the following explanations provided below. 

	The examiner directs the applicant to the highlighted portions of Xu, [0056], [0208] & [0119] seen below:
[0056] Frequently, the global cellular network operator 106 charges higher fees for a call than the partner cellular network operator 150 would charge for the call if the call were placed by the mobile device 102 directly through the partner cellular network operator 150. Moreover, typically, the global cellular network operator 106 also charges higher fees for connecting a call in a geographic location than a local cellular network operator 108 would charge for the call if the call were placed by the mobile device 102 directly through the local cellular network operator 108. Thus, by performing the operations described herein to switch the mobile device 102 from a connection with the global cellular network operator 106 to a connection with one of the local cellular network operators 108, calls to and from the mobile device 102 can be connected as local phone calls and thus be connected at lower rates than phone calls connected directly through the global cellular network operator 106, thereby saving money for the subscriber. 

[0208] In some embodiments the local payment protocol includes (1120) making a phone call from the mobile device 102 to a predetermined phone number and entering an activation code. In some embodiments the local payment protocol includes (1122) sending a message (e.g., an SMS, EMS, etc.) from the mobile device 102 to a predetermined number where the predetermined message includes an activation code. In accordance with some embodiments, the local payment protocol includes a communication (e.g., a phone call or a message) from the mobile device 102 to the current cellular network operator and the communication is routed by the communication management system 110 to the current cellular network operator. For example, a subscriber could purchase a fund addition card for the current cellular network operator (e.g., either directly from the current cellular network operator or at a resale location such as a grocery store). The subscriber would follow the instructions on the fund activation card by calling a phone number or sending a text to a number on the fund addition card, thereby instructing the current cellular network operator to add funds to a prepaid account associated with the communication profile of the mobile device 102 that is associated with the current cellular network operator (e.g., a local communication profile). However, in accordance with some embodiments, there is no prepaid account for the mobile device 102 that is managed by the current cellular network operator (e.g., because the mobile device 102 only has a prepaid account with the home cellular network operator 104). 

[0119] In some embodiments, after sending the reply to the local cellular network 108 for delivery to the mobile device 102, the communication management system 110 checks (596) for additional information to send to the mobile device 102, such as account status information and cellular network operator information. In accordance with some embodiments, the account status information includes one or more of a local phone number of the mobile device 102 (e.g., the new MSISDN), a prepaid account funds balance. In accordance with some embodiments, the when the mobile device 102 enters a new country (e.g., India) and receives a new local communication profile and registers as a local mobile device 102, the communication management system 110 sends an SMS message to the mobile device 102 that provides the subscriber with one or more of their new local phone number, a name of the local cellular network operator 108, a service number for the local cellular network operator 108, a cost per minute of making phone calls, a cost per message of sending SMS messages, and an amount of minutes/SMS messages that are available using funds from prepaid account. 

	As can be seen from the highlighted portions of Xu seen above, Xu, [0056] discloses switching the mobile device from a connection with the global cellular network operator to a connection with one of the local cellular network operators, calls to and from the mobile device can be connected as local phone calls to save money for the subscribers (i.e. indicates obviousness that calls or any communication are made to local numbers of the country in order to reduce charges) and Xu, [0208] discloses making a phone call from a mobile device to a predetermined number and entering an activation code or sending a message such as an SMS, EMS, etc. from the mobile device to a predetermined number (i.e. indicates obviousness that the message with the activation code is sent to a local number of country) where the predetermined message includes an activation code and Xu, [0119] discloses the mobile device entering a new country which clearly indicates to one of ordinary skill in the art to recognize and find obvious that a mobile device sending a message with an “wherein the technical number corresponds to a local number of the country wherein is found the user”.


APPLICANT’S ARGUMENTS:
The applicant argues that Lin’s system requires the internet user to disclose an identification code of the communication device or his telephone number for Lin’s system to work.  However, the recited method needs no such step and to clarify the subject matter of the invention, new claim 21 has been introduced which recites that the mini-message is not an SMS message (See Page 7 of Applicant’s Arguments filed on 08/27/21).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The mere fact that the invention of the prior art Lin includes additional steps not present in the claimed invention does not prevent the prior art Lin from being utilized to read on applicant’s claimed invention as currently written.  Furthermore, Lin, [0064] discloses the dynamic password may alternatively be transmitted to the communication device by an email, a network communication voice/speech message, a telephone short message or the like which indicates that the short message of Lin can be transmitted as a non SMS message and which reads on the applicant’s argued limitations of “the mini-message is not an SMS message”.



Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, 13, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek).

Regarding claim 11, Lin discloses:
A method for verifying the validity of a telephone service subscriber card of a user, with a view to enabling said user to use a service or a software application, by means of a communication terminal comprising said subscriber card, the method comprising the following steps: initiating a validation procedure associated with the user and with said service or with said software application; (Lin, Fig. 2 & [0046]-[0047] discloses a method of identity authentication (i.e. reads on verifying the validity of a user) by using an identification code of a communication device (i.e. reads on communication terminal) and a dynamic password and discloses for each access to a specific website, an internet user is caused to select a communication device as a prerequisite and input a corresponding propriety identification code of the communication device into a field that is included in a dynamic web page of the specific website for which access is sought (i.e. reads on with a view to enabling said user to use a service or a software application and initiating a validation procedure associated with the user and with said service or with said software application); Lin, [0063] discloses if the communication device is a cellular phone, the corresponding identification code of communication device may be a cellular phone number or the data existing in a subscriber identity module SIM (i.e. reads on subscriber card) of the communication device; Lin, Fig. 2 & [0050] discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website for matching comparison with counterpart of the identification code and dynamic password stored in the identifying and verifying database and if no discrepancy is found an output representing authentication is successful will appear and if any discrepancy is found an output representing the phrase authentication has failed will appear.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the verifying of the identification code of the communication device is a verifying the validity of a telephone service subscriber card as said identification code is data corresponding to the SIM).
connecting the communication terminal to a validation server; downloading on the communication terminal a dynamically generated validation code by the validation server and associated with the validation procedure; (Lin, Fig. 2 & [0048]-[0049] discloses a website server (i.e. reads on validation server) in the specific website will immediately generate a corresponding dynamic password (i.e. reads on dynamically generated validation code) and display it in a dynamic password field of the dynamic web page and in the meantime will store both the identification code of the communication device and the dynamic password in an identifying and verifying database of the website server and discloses by viewing a display of the communication device, the internet user can see and pickup the dynamic password (i.e. reads on connecting the communication terminal to a validation server; downloading on the communication terminal a dynamically generated validation code); Lin, [0056] discloses the display can be replaced by an email or network communication voice or telephone short message or the like to display and inform the internet user.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication terminal is connected to the website server and downloads the dynamic password from the website server as said dynamic password is displayed on the communication terminal.   Merriam Webster dictionary defines “download” as to transfer data, files, etc. from one location such as a large computer or the cloud to another such as a smaller computer, smartphone or storage device).
 creating a mini-message on the communication terminal destined for a technical validation number containing the validation code; sending the mini-message by the communication terminal (Lin, Fig. 2 & [0049]-[0050] discloses the internet user can see and pickup the dynamic password and voluntarily transmit it from the communication device to a receiver terminal designated via the specific website via telephone short message mode (i.e. reads on creating a mini-message on the communication terminal destined containing the validation code; sending the mini-message by the communication terminal in a manual manner and indicates obviousness of a technical validation number) and discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code of the communication device and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website for matching comparison; Lin, [0053] discloses the telephone number (i.e. reads on technical validation number) of the receiving terminal can be replaced by a telecommunication short code such that either the telephone number of the telecommunication short code is made available to the public via propagation of a media advertisement.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the short message containing the dynamic password and the identification code is sent to a telephone number of a receiving terminal).
receiving the mini-message by the validation server; verifying the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code; and validating the subscriber card of the user in so far as, at the preceding step, the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code has been verified (Lin, Fig. 2 & [0050] discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website (i.e. reads on receiving the mini-message by the validation server) for matching comparison with counterpart of the identification code and dynamic password stored in the identifying and verifying database and if no discrepancy is found an output representing authentication is successful will appear and if any discrepancy is found an output representing the phrase authentication has failed will appear (i.e. reads on verifying the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code; and validating the subscriber card of the user in so far as, at the preceding step, the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code has been verified).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the website server comprising the identifying and verifying database will receive the message from the receiving terminal verifies both the identification code of the communication device as well as the dynamic password).
	Lin discloses that a communication device that includes a SIM card transmits an SMS message but fails to explicitly disclose that the communication device utilizes the SIM card during transmission and therefore fails to disclose “sending the mini-message by the communication terminal via the subscriber card”.
	In a related field of endeavor, Baek discloses:
sending the mini-message by the communication terminal via the subscriber card (Baek, [0050] discloses upon receipt of the information on the service target mobile terminal, the SIM card of the first mobile terminal transmits an SMS message to the SIM card of the second mobile terminal via the GSM network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin to incorporate the teachings of Baek for the purpose of conforming to the well known and widely utilized transmission aspects of a SIM card and for the purpose of making the 
Regarding claim 13, Lin in view of Baek discloses:
The method according to claim 11, wherein the technical validation number is downloaded on said communication terminal, from said validation server (Lin, Fig. 2 & [0048]-[0049] discloses a website server in the specific website will immediately generate a corresponding dynamic password and display it in a dynamic password field of the dynamic web page and in the meantime will store both the identification code of the communication device and the dynamic password in an identifying and verifying database of the website server and discloses by viewing a display of the communication device, the internet user can see and pickup the dynamic password; Lin, [0056] discloses the display can be replaced by an email or network communication voice or telephone short message or the like to display and inform the internet user.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the communication terminal is connected to the website server and downloads the dynamic password from the website server as said dynamic password is displayed on the communication terminal).
Regarding claim 17, Lin in view of Baek discloses:
The method according to claim 11, wherein the step of verification of the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code is carried out by a client system (Lin, [0047] discloses a website server in the specific website (i.e. reads on client system); Lin, Fig. 2 & [0050] discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website for matching comparison with counterpart of the identification code and dynamic password stored in the identifying and verifying database and if no discrepancy is found an output representing authentication is successful will appear and if any discrepancy is found an output representing the phrase authentication has failed will appear.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the validation server is part of the client system).
Regarding claim 18, Lin in view of Baek discloses:
The method according to claim  11, wherein the step of verification of the correspondence between the validation code contained in the mini-message received and the dynamically generated validation code is carried out by the validation server (Lin, [0047] discloses a website server in the specific website; Lin, Fig. 2 & [0050] discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website for matching comparison with counterpart of the identification code and dynamic password stored in the identifying and verifying database and if no discrepancy is found an output representing authentication is successful will appear and if any discrepancy is found an output representing the phrase authentication has failed will appear.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the validation server is part of the client system).
Regarding claim 19, Lin in view of Baek discloses:
The method according to claim 11, furthermore comprising the obtaining, by the validation server after reception of the mini-message, of a telephone line number (Lin, [0063] discloses if the communication device is a cellular phone, the corresponding identification code of communication device may be a cellular phone number (i.e. reads on telephone line number) or the data existing in a subscriber identity module SIM of the communication device; Lin, Fig. 2 & [0050] discloses after having received the telecommunication short message from the communication device, the receiving terminal will actively sense the corresponding identification code and transmit it together with the dynamic password included in the telephone short message to the identifying and verifying database of the specific website for matching comparison with counterpart of the identification code and dynamic password stored in the identifying and verifying database and if no discrepancy is found an output representing authentication is successful will appear and if any discrepancy is found an output representing the phrase authentication has failed will appear).
Regarding claim 21, Lin in view of Baek discloses:
The method according to claim 11, wherein the mini-message is not an SMS (Short Message Service) message (Lin, [0064] discloses the dynamic password may alternatively be transmitted to the communication device by an email, a network communication voice/speech message, a telephone short message or the like).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek) and further in view of Xu (US Patent Publication 2014/0128034 herein after referenced as Xu).  

Regarding claim 12, Lin in view of Baek discloses:
The method according to claim 11, (see claim 11).  Lin in view of Baek discloses transmitting an SMS message to a telephone number of a terminal but fails to explicitly disclose that the telephone number is a local number and therefore fails to disclose “wherein the technical number corresponds to a local call number of the country wherein is found the user.”
In a related field of endeavor, Xu discloses:
wherein the technical number corresponds to a local call number of the country wherein is found the user (Xu, [0056] discloses the global cellular network operator charges higher fees for connecting a call in a geographic location than a local cellular network operator would charge for the call if the call were placed by the mobile device directly through the local cellular network operator and to switch the mobile device 102 from a connection with the global cellular network operator 106 to a connection with one of the local cellular network operators 108, calls to and from the mobile device 102 can be connected as local phone calls; Xu, [0208] discloses sending a message from the mobile device to a predetermined number where the predetermined message includes an activation code; Xu, [0103] discloses the system receives an explicit request for a new local communication profile from the mobile device after the mobile device is connected to the global cellular network and the system sends identification information for the mobile device and information about the location of the mobile device that indicates which communication profiles are needed by the mobile device such as which local cellular network operators are active at the location of the mobile device; Xu, [0119] discloses sending the reply to the local cellular network for delivery to the mobile device determine the current phone number of the mobile device to determine cost of communicating using the mobile device and when the mobile device enters a new country and receives a new local communication profile, the communication management system sends an SMS message to the mobile device.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile device would send the message to a local number of the country utilizing a local cellular network for reduced call charges).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin in view of Baek to incorporate the teachings of Xu for the purpose of providing the system with a means to utilize a local number in order to reduce fees (Xu, [0056]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill .


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek) and further in view of LEUNG et al. (US Patent Publication 2017/0054600 herein after referenced as Leung).   

Regarding claim 14, Lin in view of Baek discloses:
The method according to claim 11, (see claim 11).  Lin in view of Baek discloses transmitting an SMS message to a telephone number of a terminal but fails to explicitly disclose that the telephone number is pre-recorded prior to transmission and therefore  “wherein the technical validation number is prerecorded on said communication terminal.”
In a related field of endeavor, Leung discloses:
wherein the technical validation number is prerecorded on said communication terminal (Leung, [0005] discloses the system sends its serial number using a request SMS message to a pre-configured mobile number; Leung, [0033] discloses the system can be a smart phone).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin in view of Baek to incorporate the teachings of Leung, for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending an SMS message from a communication device as taught by Lin) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending an SMS message from a communication device, wherein the SMS message is sent utilizing a preconfigured number as taught by Leung) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of sending an SMS message from a communication device (i.e. as taught by Lin & Leung) and is dependent upon the specific design incentives, needs and requirements (i.e. such as .


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek) and further in view of Larkin (US Patent Publication 2015/0038120 herein after referenced as Larkin).    

Regarding claim 15, Lin in view of Baek discloses:
The method according to claim 11, (see claim 11).  Lin in view of Baek discloses accessing a website and receiving a password but fails to explicitly disclose that a request is sent from the mobile device when receiving the password and in accessing the website and therefore fails to disclose “wherein the initiation step is carried out by the communication terminal of the user and comprises the sending of a request to the validation server.”
	In a related field of endeavor, Larkin discloses:
wherein the initiation step is carried out by the communication terminal of the user and comprises the sending of a request to the validation server (Larkin, Fig. 12 & [0300] discloses trying to access a secure website by requesting a one time password to be sent to the account holder’s mobile phone; [0150]-[0151] discloses the SMS or other notification sent to the user’s phone containing a one time password OTP and the OTP could be used for: and discloses to gain access to a service such as login to a website).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin in view of Baek to incorporate the teachings of Larkin, for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of accessing a website from a communication device and receiving a password as taught by Lin) with another known element and comparable device utilizing a known technique (i.e. performing a process of accessing a website from a communication device and receiving a password, wherein the password is received in response to a request to access the website that is transmitted from the communication device as taught by Larkin) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of accessing a website from a communication device and receiving a password (i.e. as taught by Lin & Larkin) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek) and further in view of TAPLING et al. (US Patent Publication 2013/0333008 herein after referenced as Tapling).   

Regarding claim 16, Lin in view of Baek discloses:
The method according to claim 11, (see claim 11).  Lin in view of Baek discloses receiving a mobile device attempting to access a website and receiving a validation code that is transmitted to a server that performs a verification of whether the received validation code matches the stored validation code but fails to explicitly disclose what said validation code includes and therefore fails to disclose “wherein the validation code comprises an identifier of the service or the software application with which the validation procedure is associated and the step of verification of the correspondence between the validation code contained in the mini-message received by the validation server and the dynamically generated validation code comprises the verification of the correspondence between the identifier contained in the validation code and the identifier of the service or the software application with which the validation procedure is associated.”
In a related field of endeavor, Tapling discloses:
wherein the validation code comprises an identifier of the service or the software application with which the validation procedure is associated and the step of verification (Tapling, [0101]-[0102] discloses after the user confirms its desire to access website app and the security server transmits a login OTP , the security app transfers the login OTP to the website app and if desired the user could be required to manually copy the login OTP to the website app instead of having the OTP automatically filled in and discloses the login OTP can also be beneficially written using the website identifier and PIN combination which is sometime referred to as a merchantid.PIN and checks if there is a security application public pasteboard that has a login-nonce with valid TTL for the user or associated with any user; Tapling, [0012] discloses the security server receives an activation code from the user network device and compares the received activation code with the transmitted activation code to validate the received activation code).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin in view of Baek to incorporate the teachings of Tapling, for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US Patent Publication 2011/0072499 herein after referenced as Lin) in view of Baek (US Patent Publication 2009/0098887 herein after referenced as Baek) and further in view of CHAI et al. (US Patent Publication 2010/0217997 herein after referenced as Chai).   


Regarding claim 20, Lin in view of Baek discloses:
The method according to claim 11, (see claim 11).  Lin in view of Baek discloses transmitting a message to a validation server during a validation procedure as well as the validation server notifying that the validation procedure has failed but fails to explicitly disclose the validation server not receiving the message and therefore fails to disclose “wherein, if no mini-message destined for the technical validation number is received by the validation server, said validation server notifies a failure of the validation procedure.”
In a related field of endeavor, Chai discloses:
wherein, if no mini-message is received by the validation server, said validation server notifies a failure of the validation procedure (Chai, [0168] discloses if the server receives no message returned from the client within a specific period, the server regards the authentication as failed).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Lin in view of Baek to incorporate the teachings of Chai, for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of transmitting a message to a validation server .


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645